MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Jan 16 2019, 6:32 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Kyle D. Gobel                                             Curtis T. Hill, Jr.
Crawfordsville, Indiana                                   Attorney General of Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              January 16, 2019
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          18A-JT-1870
B.H. (Minor Child)
                                                          Appeal from the Montgomery
and                                                       Circuit Court
A.H. (Mother),                                            The Honorable Harry Siamas,
Appellant-Respondent,                                     Judge
                                                          Trial Court Cause No.
        v.                                                54C01-1705-JT-131

The Indiana Department of
Child Services,
Appellee-Petitioner.



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019                 Page 1 of 18
                                               Case Summary
[1]   A.H. (“Mother”) appeals the trial court’s termination of her parental rights to

      B.H. (the “Child”). We affirm.


                                                        Issue
[2]   Mother raises two issues, which we consolidate and restate as whether the

      evidence is sufficient to support the termination of Mother’s parental rights.


                                                        Facts
[3]   On November 13, 2015, the Child was born to Mother and E.G. (“Father”).

      Mother has an older child, and maternal grandmother has a guardianship over

      that child. The Child was born “drug positive and was going through

      withdrawals” at the hospital. Tr. Vol. II p. 11. Mother admitted that she had

      been addicted to heroin and methamphetamine in the past and that she used

      methadone during her pregnancy. Father was incarcerated at the time of the

      Child’s birth. 1


[4]   The Montgomery County Office of the Department of Child Services (“DCS”)

      filed a petition alleging that the Child was a child in need of services

      (“CHINS”) under Indiana Code Section 31-34-1-1 and Indiana Code Section

      31-34-1-10 because: (1) the Child was exhibiting “symptoms of opiate




      1
        Father does not appeal the termination of his parental rights to the Child. Consequently, we have not
      included additional facts relevant to Father.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019                 Page 2 of 18
      withdrawal;” (2) Mother told her doctor in April 2015 that she wanted to stop

      using heroin; (3) Mother was prescribed methadone in May 2015; (4) Mother

      was involved in an automobile accident in August 2015 and tested positive for

      Vicodin; and (5) Father was incarcerated. Ex. p. 14. Mother admitted that the

      Child was a CHINS. The Child was placed with Mother, who was living with

      grandmother, as “an in home CHINS.” Id. at 53-54. In the dispositional order,

      the trial court ordered that Mother participate in individual therapy, home-

      based case management, a substance abuse assessment and any recommended

      treatment, and random drug screens.


[5]   On January 25, 2016, Mother and the Child were dropped off by two

      unidentified men at a hospital in Lafayette. Mother was in respiratory arrest

      and was blue. Narcan was administered, and Mother later admitted to using

      heroin. Mother admitted that she allowed a male friend to drive with the Child

      in the vehicle after Mother and the man used heroin. Mother tested positive for

      heroin, amphetamines, and benzodiazepines. DCS filed a request to take

      custody of the Child, which the trial court granted. The Child was subsequently

      placed in foster care. The Child was later placed with a relative. The relative

      contacted DCS and requested the Child’s removal, and the Child was returned

      to his foster care placement, where he has remained.


[6]   Mother failed to regularly attend substance abuse counseling. In March and

      April 2016, Mother tested positive for methamphetamine, amphetamine, and

      tramadol. Mother agreed to participate in in-patient services and was referred

      to an “inpatient detoxification treatment.” Ex. p. 80. Mother completed the

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 3 of 18
      “detox program and 2 week inpatient treatment program.” Id. at 111.

      Subsequently, she attended an intensive outpatient program but later relapsed.

      During July and September 2016, Mother tested positive for heroin, morphine,

      buprenorphine, methadone, and tramadol. Mother also routinely avoided

      submitting to drug screens.


[7]   During the CHINS proceedings, Mother moved multiple times. In the fall of

      2016, Mother moved into Half Way Home, where she lived for a few weeks.

      She was discharged because she used heroin. Mother subsequently lived in

      Indianapolis with a friend and later at a shelter in Indianapolis. Mother and

      Father lived in several places in Crawfordsville and with maternal grandmother.


[8]   Mother completed a substance abuse assessment in October 2016. At that time,

      Mother reported that she had abused heroin daily and that she had four prior

      failed attempts at treatment. Mother was recommended for participation in an

      intensive outpatient program followed by a relapse prevention program.

      Mother completed the intensive outpatient program; however, she failed to

      complete the relapse prevention program. Mother also attended only two

      individual therapy sessions and failed to attend a medication evaluation session.


[9]   DCS filed a petition for termination of Mother’s parental rights in May 2017.

      In May 2017, Mother tested positive for alcohol, and in June 2017, Mother

      tested positive for alcohol and tramadol. Additionally, Mother was arrested in

      July 2017 for unlawful possession of a syringe, a Level 5 felony, and possession

      of paraphernalia, a Class C misdemeanor, and she remained incarcerated until


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 4 of 18
       November 2017. In November 2017, Mother pleaded guilty to unlawful

       possession of a syringe, a Level 5 felony. The trial court sentenced Mother to

       three years in the Department of Correction, which was suspended, and she

       was placed on probation.


[10]   As a term of probation, Mother was ordered to successfully complete the drug

       court program. The drug court program is a two- to three-year program. As

       part of the program, Mother would (1) receive substance use disorder

       counseling and individual mental health counseling; (2) meet with the judge

       weekly; (3) participate in a twelve-step program, which includes ninety

       meetings in ninety days; (4) meet with a mental health counselor once a week;

       (5) participate in two weekly meetings with her probation case manager; (6)

       meet with a skill building counselor once per week; and (7) take drug screens

       once or twice per week.


[11]   The Child has a “seizure disorder and global delay,” which is a significant

       developmental delay. Tr. Vol. II p. 89. The Child started having seizures when

       he was approximately six months old. The Child has two types of seizures: (1)

       absent seizures in which the Child glazes over and stares; and (2) life-

       threatening grand mal seizures in which the Child has convulsions and he

       stiffens and holds his breath. If the Child experienced a seizure, his foster

       parents were instructed to turn him on his side and time the seizures. If the

       seizure lasted longer than five minutes, they were to administer a rescue

       medicine and call the hospital. If they could not stop the seizure, foster parents

       were instructed to take the Child to the emergency room. The Child was

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 5 of 18
       repeatedly hospitalized due to his seizures. After a severe seizure, the doctors

       would “load him with medicines,” and the Child could “barely walk” for

       approximately three days. Id. at 147. Foster parents recounted that the Child’s

       “whole personality changes,” and he bites, pinches, and hits after a seizure. Id.


[12]   Accordingly, the Child required twenty-four-hour-a-day supervision from his

       foster family. “[M]issing the medication, being overly tired, not having a

       schedule, stress, [or] emotional distress” could trigger a seizure in the Child. Id.

       at 163-64. The Child participated in speech therapy, developmental therapy,

       occupational therapy, and physical therapy. Furthermore, the foster mother

       spent two to three hours per day working on various therapies with the Child.

       The Child experienced significant delays in cognitive and developmental

       function and is likely to be “learning disabled.” Id. at 124. Although the Child

       was making substantial progress with his therapies, he has significant

       developmental setbacks with each major seizure. If foster mother needed a

       “break” from the Child, the foster family found a retired nurse that can care for

       the Child, continue the Child’s therapies, and monitor the Child for seizure

       activity. Id. at 152-53.


[13]   At the time of the termination hearings, Mother had been participating in the

       drug court program for six months. Mother appeared to be doing well, was

       passing drug screens, was maintaining employment, and was living at Pam’s

       Promise. Mother was attending five NA or AA meetings per week along with

       meeting the other drug court requirements. According to Mother, she had been



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 6 of 18
       “clean” for ten months. Id. at 109. Mother, however, had not seen the Child

       since July 2017 when she was arrested.


[14]   The trial court entered findings of fact and conclusions of law granting DCS’s

       petition to terminate Mother’s and Father’s parental rights. Mother now

       appeals.


                                                    Analysis
[15]   Mother challenges the termination of her parental relationship with the Child.

       The Fourteenth Amendment to the United States Constitution protects the

       traditional rights of parents to establish a home and raise their children. In re

       K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989 N.E.2d 1225,

       1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his or her] child is

       ‘perhaps the oldest of the fundamental liberty interests recognized by th[e]

       [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054

       (2000)). We recognize, of course, that parental interests are not absolute and

       must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights. Id. Thus, “‘[p]arental

       rights may be terminated when the parents are unable or unwilling to meet their

       parental responsibilities by failing to provide for the child’s immediate and long-

       term needs.’” K.T.K., 989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied).


[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 7 of 18
       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).


[17]   Pursuant to Indiana Code Section 31-35-2-8(c), “[t]he trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 2 Here, the

       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s parental rights. When reviewing findings of fact

       and conclusions of law entered in a case involving the termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the




       2
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019                        Page 8 of 18
       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[18]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (A)        That one (1) of the following is true:


                            (i)       The child has been removed from the parent for
                                      at least six (6) months under a dispositional
                                      decree.


                            (ii)      The court has entered a finding under IC 31-34-
                                      21-5.6 that reasonable efforts for family
                                      preservation or reunification are not required,
                                      including a description of the court’s finding, the
                                      date of the finding, and the manner in which the
                                      finding was made.


                            (iii)     The child has been removed from the parent and
                                      has been under the supervision of a local office
                                      or probation department for at least fifteen (15)
                                      months of the most recent twenty-two (22)
                                      months, beginning with the date the child is
                                      removed from the home as a result of the child
                                      being alleged to be a child in need of services of a
                                      delinquent child.


                        (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 9 of 18
                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (C)     that termination is in the best interests of the child;
                                and


                        (D)     that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


[19]   Mother makes two arguments on appeal. First, Mother argues that the trial

       court’s conclusion that the conditions that led to the Child’s removal would not

       be remedied is clearly erroneous. Next, Mother argues the trial court’s

       conclusion that termination of Mother’s rights is in the best interests of the

       Child is clearly erroneous.


                  A. Probability that Removal Conditions will not be Remedied

[20]   We first address the trial court’s finding regarding whether there is a reasonable

       probability that the conditions that resulted in the Child’s removal or the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 10 of 18
       reasons for placement outside the home of the parents will not be remedied.

       “In determining whether ‘the conditions that resulted in the [Child’s] removal .

       . . will not be remedied,’ we ‘engage in a two-step analysis.’” In re E.M., 4
N.E.3d 636, 642-43 (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231). “First,

       we identify the conditions that led to removal; and second, we ‘determine

       whether there is a reasonable probability that those conditions will not be

       remedied.’” Id. In analyzing this second step, the trial court judges the parent’s

       fitness “as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions.” Id. (quoting Bester v. Lake Cty. Office of Family

       & Children, 839 N.E.2d 143, 152 (Ind. 2005)). “We entrust that delicate balance

       to the trial court, which has discretion to weigh a parent’s prior history more

       heavily than efforts made only shortly before termination.” Id. “Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that parents’ past behavior is the best predictor of their future

       behavior.” Id.


[21]   On this issue, the trial court found:


               The DCS has proven by clear and convincing evidence that there
               is a reasonable probability that the conditions that resulted in the
               child’s removal or the reasons for placement outside the home of
               the parents will not be remedied. The DCS has offered
               reunification services to both parents but neither parent was able
               to participate in these services in order to overcome their
               parenting deficits and eventually reunification services were
               terminated for noncompliance. While mother has made very
               positive progress in the Drug Court Program and for this she
               should be commended, it is too late. The child has been removed

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 11 of 18
               from her care for over two years. She has had no contact with
               the child since July 2017. This was caused by her drug addiction
               and her failure to stay sober after several attempts at treatment
               for her addiction. The child has been dependent on his foster
               parents during this period for the heightened level of parental
               nurturing and care that he requires. Mother and father have not
               had to care for the needs of this medically and developmentally
               challenged child. As a result of the parent’s absence in the child’s
               life resulting from their involvement in illegal drugs and criminal
               activity the child is bonded to his foster parents who have
               provided him with the care and nurturing that a child his age
               needs.


       Appellant’s App. Vol. II pp. 15-16.


[22]   We first address Mother’s contention that the trial court held against her the

       fact that the trial court denied her request to resume visitations with the Child.

       It is undisputed that Mother has not seen the Child since July 2017 when she

       was arrested. In February 2018, the trial court noted the following in a periodic

       case review:


               The mother requests the Court to order DCS to restart
               reunification services. The Court denies mother’s request; the
               Court believes the mother is doing services through her probation
               and does not need the DCS services. The Court denies mother’s
               request for visits at this time pending the TPR outcome in the
               best interests of the child. The Court though will not hold the 90
               days pending the TPR hearing against the mother (relative to not
               visiting with the child).


       Ex. p. 151. Mother contends that, despite the trial court’s assurance, it held the

       fact that she had not seen the Child against her. In its findings of fact and


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 12 of 18
       conclusions of law regarding the termination of Mother’s parental rights, the

       trial court noted that Mother had “no contact with the child since July 2017”

       due to “her drug addiction and her failure to stay sober after several attempts at

       treatment for her addiction.” Appellant’s App. Vol. II p. 15. To the extent that

       the trial court stated that it would not hold the ninety days between the

       February 2018 order and the termination hearing against Mother and then held

       the lack of contact against her, we conclude that this finding is erroneous. The

       error, however, is harmless. The fact remains that Mother did not see the Child

       between July 2017 and February 2018 due to her significant drug addiction and

       incarceration.


[23]   Mother next argues the trial court’s conclusion is clearly erroneous because, in

       the months leading up to the termination hearing, she “accomplished a

       complete turnaround.” 3 Appellant’s Br. p. 17. According to Mother, she was

       “quite obviously in a better position to care for and provide a home for the

       Child th[a]n she was at the beginning of the CHINS case.” Id. at 19.


[24]   The Child was removed from Mother due to Mother’s significant drug

       addiction. Mother’s addiction has been ongoing since at least 2010. See Tr.

       Vol. II p. 47 (discussing Mother’s intensive outpatient treatment in 2010). The




       3
         Mother also challenges the trial court’s finding that “Mother currently is not in a better position to provide
       the child with appropriate care, supervision or a safe, nurturing and stable home than she was at the
       beginning of DCS’ involvement with the family.” Appellant’s App. Vol. II p. 16. This finding, however, was
       made in connection with a determination of the Child’s best interests. Consequently, we address this finding
       in the context of the Child’s best interests.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019                  Page 13 of 18
       Child was born in November 2015 exhibiting signs of opiate withdrawal.

       Although the Child was initially placed with Mother as an in-home CHINS,

       just a few weeks later, Mother and the Child were dropped off at the hospital

       while Mother was overdosing on heroin. Mother admitted that she allowed a

       male friend to drive with the Child in the vehicle after both Mother and the

       man used heroin. During the CHINS proceedings, Mother was offered many

       drug treatment options, but she relapsed many times. Mother repeatedly failed

       drug screens and failed to submit to the drug screens.


[25]   We applaud Mother for her recent progress in overcoming her addictions

       through the drug court program. We cannot say, though, that the trial court’s

       conclusion is clearly erroneous given Mother’s past conduct. Mother has a long

       history of drug addiction, and Mother was given many opportunities during the

       CHINS proceeding to address her significant addiction issues. Mother,

       however, made no progress until she was threatened with incarceration and

       sentenced to participate in the drug court program as a condition of her

       probation.


[26]   Mother only completed six months of a drug court program that requires an

       intensive commitment for two to three years. At the time of the termination

       hearing, Mother had been “clean” for ten months. Tr. Vol. II p. 109. Mother,

       however, testified that she had last been “sober and clean for a period of ten

       months” in 2014 while she was at Home With Hope. Id. Consequently, the

       fact that Mother has been “clean” for ten months in the drug court program

       does not indicate that Mother’s battle with substance abuse has been won.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 14 of 18
[27]   We also note that, as part of the drug court program, Mother (1) receives

       substance use disorder counseling and individual mental health counseling; (2)

       meets with the judge weekly; (3) participates in a twelve-step program, which

       included ninety meetings in ninety days; (4) meets with mental health counselor

       once a week; (5) participates in twice weekly meetings with her probation case

       manager; (6) meets with a skill building counselor once a week; and (7) submits

       to drug screens once or twice a week. Additionally, Mother is required to

       maintain employment and housing. Given the extensive drug court program

       requirements, Mother is not prepared to take care of the Child, who requires

       twenty-four-hour-a-day care due to his seizure disorder and developmental

       delays. Mother, who does not even have custody of her older child, is not

       equipped to simultaneously complete her drug court requirements, maintain

       sobriety, and care for the Child.


[28]   Given Mother’s long-term significant history of substance abuse and the Child’s

       special needs, the trial court’s conclusion regarding a reasonable probability that

       the conditions resulting in the Child’s removal will not be remedied is not

       clearly erroneous despite recent improvements in Mother’s circumstances.


                                           B. Child’s Best Interests

[29]   Mother next challenges the trial court’s determination that termination is in the

       best interests of the Child. In determining what is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. See In re

       A.B., 887 N.E.2d 158, 167-68 (Ind. Ct. App. 2008). In doing so, the trial court

       must subordinate the interests of the parents to those of the child involved. Id.
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 15 of 18
       at 168. Termination of a parent-child relationship is proper where the child’s

       emotional and physical development is threatened. K.T.K., 989 N.E.2d at

       1235. A trial court need not wait until a child is irreversibly harmed such that

       his or her physical, mental, and social development is permanently impaired

       before terminating the parent-child relationship. Id. Additionally, a child’s

       need for permanency is a “central consideration” in determining the best

       interests of a child. Id.


[30]   Regarding the Child’s best interests, the trial court concluded:


               The DCS has proven by clear and convincing evidence that
               termination is in the best interests of child. Mother currently is
               not in a better position to provide the child with appropriate care,
               supervision or a safe, nurturing and stable home than she was at
               the beginning of DCS’ involvement with the family. Mother is
               unable currently to meet the child’s special needs. The child
               needs twenty-four hour supervision with several hours spent each
               day in play therapy in order to address the child’s developmental
               delays. Mother has not provided the child with the intensive care
               and nurturing that he needs. Mother will be in the Drug Court
               Program for another one and half to two years. This program
               requires mother to spend much of her free time meeting with her
               probation officer, her therapist, the judge, and with the
               requirements of her twelve-step program. The child needs a
               stable and nurturing home to meet the child’s needs. The CASA
               and DCS case manager believe that termination is in the best
               interest of the child.


       Appellant’s App. Vol. II p. 16.


[31]   Mother argues that, at the time of the termination hearing, she was “a fit and

       proper parent to care for the Child, regardless of the Child’s special needs.”
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 16 of 18
       Appellant’s Br. p. 20. Mother emphasizes that she has been sober, stable, and

       has complied with the drug court services. Finally, Mother challenges the trial

       court’s finding that “Mother currently is not in a better position to provide the

       child with appropriate care, supervision or a safe, nurturing and stable home

       than she was at the beginning of DCS’ involvement with the family.”

       Appellant’s App. Vol. II p. 16.


[32]   As noted, Mother still has an intensive commitment to the drug court program

       to complete. The Child has significant special needs and requires twenty-four-

       hour-a-day care. Mother testified that she was aware of the Child’s medical

       issues and developmental delays. When asked if she was “equipped to deal

       with those” issues, she said that she could be if she received training or classes

       on seizures and that she was “willing to do whatever [she] need[ed] to do

       basically to be equipped to deal with those things.” Tr. Vol. II p. 111.


[33]   The DCS family case manager, however, testified that the Child “needs a lot of

       individual care and . . . he needs somebody who is going to be there all the time

       for him and . . . as much as I hope [for Mother’s] success I just don’t think that

       she’s going to be able to give him the care that he needs right now, not a year

       and a half down the road, but right now this is the time.” Id. at 124. The

       family case manager believed that Mother was “nowhere near ready to take this

       child” and that the Child needed permanency. Id. at 134. Both the family case

       manager and the court-appointed special advocate testified that termination of

       Mother’s parental rights was in the Child’s best interests.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 17 of 18
[34]   Although Mother has made progress in addressing her addictions, she still has a

       long road ahead of her. The Child needs permanency and stability that Mother

       simply is not able to provide at this time. The trial court’s conclusion that

       termination of Mother’s parental rights is in the Child’s best interests is not

       clearly erroneous.


                                                 Conclusion
[35]   The trial court’s termination of Mother’s parental rights is not clearly

       erroneous. We affirm.


[36]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1870 | January 16, 2019   Page 18 of 18